DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations 
Sealing member (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (Sealing member - claim 1)
coupled with functional language 
arranged to allow a pressure difference between a first gas pressure in said first venting cavity portion and a second gas pressure in said second venting cavity portion (Sealing member - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Piston 41 as shown in figure 3a and indicated in the specification (Sealing member - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 7,249,580 to Martinez.
Martinez discloses:
Regarding claim 1:
A cylinder valve assembly for an internal combustion engine (figures 1-6), comprising: 
a valve (5); 
a valve actuator (9) for moving said valve (5); and 
a pneumatic valve spring arrangement including a first valve spring member (10) and a second valve spring member (11) defining a valve spring cavity (8), said second valve spring member (11) being arranged to move in relation to said first valve spring member (10) to compress gas (column 5, lines 35-45) in said valve spring cavity (8) when said valve actuator (9) moves said valve (5), 
wherein said cylinder valve assembly further comprises a valve spring venting arrangement comprising: 
a first venting cavity portion (13) in fluid flow connection with said valve spring cavity (8); 
a second venting cavity portion (15); 
a movable sealing member (20) arranged to allow a pressure difference between a first gas pressure (pressure within cavity 13) in said first venting cavity portion (13) and a second gas pressure (pressure within at 22 of 15) in said second venting cavity portion (15); 
17) allowing fluid flow through the feedback channel from said first venting cavity portion (13) to said second venting cavity portion (15) (as shown in figure 6, cavity 13 and 15 are in fluid communication via 17); and 
a venting channel (23) for gas exhaust from said valve spring venting arrangement, 
wherein said sealing member (20) is configured to be movable between: 
a first sealing member position (see position of 20 in figure 1) in which said sealing member (20) is arranged in such a way that said sealing member (20) prevents fluid flow from said first venting cavity portion (13 via 8 and 16) through said venting channel (23); and 
a second sealing member position (see 20 in figure 3) in which said sealing member (20) is arranged in such a way that said sealing member (20) allows fluid flow from said first venting cavity portion (13 via 8 and 16) through said venting channel (23), 
wherein said valve spring venting arrangement further comprises an elastic member (24) urging said sealing member (20) to move from said second sealing member position towards said first sealing member position (column 3, lines 65-67).  

Regarding claim 2:
The cylinder valve assembly according to claim 1, wherein: 
said sealing member (20) is configured to receive a first force (inherent, cavity 13 has a pressure that generates a force on 20) resulting from the first gas pressure (inherent, pressure within cavity 13) in said first venting cavity portion (13), and a second force (inherent, cavity 15 at location 22 has a pressure that generates a force on 20) resulting from the second gas pressure (pressure at location 22) in said second venting cavity portion (15); 
said first force is directed to urge said sealing member (20) to move towards said second sealing member position (inherent, since the pressure within 13 is greater than the pressure in cavity 22, the first force resulting from the pressure in cavity 13 actuates the sealing member 20 to its second position as shown in figure 3), and said second force is directed to urge said sealing member (20) to move towards said first sealing member position (inherent, since the pressure within 22 is greater than the pressure in cavity 13, the second force resulting from the pressure in cavity 22 actuates the sealing member 20 to its second position as shown in figure 1); and 
said feedback channel (17), said sealing member (20), and said elastic member (24) are dimensioned (shaped and arranged to allow the following function as shown in figure 3) in such a way that said sealing member (20) is moved from said first sealing member position (see figure 1) to said second sealing member position (see figure 2) during a portion of the time when said valve actuator (9) moves said valve (5)(see figure 3 where first venting cavity portion 13 is in fluid communication with vent 23).  

Regarding claim 4:
The cylinder valve assembly according to claim 1, wherein said feedback channel (17) is inclined upwards (under the broadest reasonable interpretation, this arrangement is inherent since the “upwards” direction is not defined and the feedback channel segment can be arranged in a manner (or the upward direction can be defined in a manner) yielding the feedback channel inclined upwards from the said venting cavity portion) at least along a feedback channel segment (see figure 1 below, elements C, F or B) starting from said first venting cavity portion (13).  

Regarding claim 5:
The cylinder valve assembly according to claim 1, further comprising a gas inlet (26) for providing gas to said pneumatic valve spring arrangement (column 4, lines 1-5; feeds fluid to said pneumatic valve spring arrangement).  

Regarding claim 6:
The cylinder valve assembly according to claim 5, further comprising an inlet channel (see figure 1 below, element D) fluid flow connecting said inlet (26) with the first venting cavity portion (13) of said valve spring venting arrangement.  

    PNG
    media_image1.png
    627
    899
    media_image1.png
    Greyscale

Figure 1 - from Martinez, figure 1, annotated by the examiner
Regarding claim 7:
The cylinder valve assembly according to claim 6, further comprising a counter-pressure channel (element B in figure 1 above which is a portion of 17) that allows fluid flow to said second venting cavity portion (15).  

Regarding claim 8:
The cylinder valve assembly according to claim 7, wherein said feedback channel comprises said inlet channel (D in figure 1 above), said counter-pressure channel (B in figure 1 above), and a pressure-levelling channel (C in figure 1 above) connected to allow fluid flow between (physically and fluidly connects channel D and B) said inlet channel (D) and said counter-pressure channel (B).  

Regarding claim 10:
The cylinder valve assembly according to claim 8, wherein a first end (see figure 1 above, element G) of said pressure levelling channel that is (see figure 1 above, element C) connected to said inlet channel (see figure 1 above, element D) is at a lower vertical level (under the broadest reasonable interpretation, this arrangement is inherent since the vertical direction is not defined and the pressure leveling channel/the complete assembly can be arranged in a manner (or the vertical direction can be defined in a manner) yielding the first end vertically lower than the second end) than a second end (see figure 1 above, element E) of said pressure levelling channel (see figure 1 above, element C) fluid flow connected to said counter-pressure channel (see figure 1 above, element B).  

Regarding claim 12:
An internal combustion engine arrangement (column 1, lines 10-15), comprising: 
inherent, since engines of internal combustion engines include cylinders) having an inlet (admission valve; column 1, line 16) and an outlet (exhaust valve; column 1, line 16); and 
the cylinder valve assembly according to claim l arranged to allow control of fluid flow through at least one of the inlet and the outlet of said cylinder (valve 2 is either an admission or exhaust valve; column 3,lines 20-25).  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez as applied to claim12 above.
Regarding claim 13:
Martinez fails to disclose:
A vehicle comprising the internal combustion engine arrangement according to claim 12.
column 1, lines 45-50)(examiner taking official notice).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez as applied to claim 1 above, and further in view of US patent number 6,092,495 to Hackett.
Regarding claim 11:
Martinez fails to disclose:
The cylinder valve assembly according to claim 1, wherein said valve actuator is a pneumatic actuator.  
Hackett teaches:
	An internal combustion engine that includes a piston (20) and intake and exhaust valves (70 and 50). Further, the intake and exhaust valves are actuated by actuators (52 and 72) which can be a variety of actuators including pneumatic actuators (column 4, lines 20-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinez to replace the cam (9) and camshaft with a pneumatic actuator as taught by Hackett. This modification would be a simple substitution of one known element (cam and camshaft actuator as taught by Martinez) for another (pneumatic actuator as taught by Hackett) to obtain predictable results (to actuate the intake or exhaust valve).

Allowable Subject Matter

Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejection of claim 1:
The applicant has amended the claims to overcome the current rejection. While the office agrees that the current amendments overcome the previous rejections, the reference still reads on the claims as indicated above. As shown, with first venting cavity portion interpreted as line 13 the reference still reads on the claim. For this reason, the claims are rejected.

Regarding the claim objections:
	The amended claims address the claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b):
	The amendments to the claims address the claim rejections and for this reason they are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746